PER CURIAM:
The action herein was taken to the Supreme Court of the United States by writ of certiorari. A certified copy of the Supreme Court’s judgment and a copy of its opinion, National Association of Greeting Card Publishers v. United States Postal Service,-U.S. -, 103 S.Ct. 2717, 77 L.Ed.2d 195 (1983), has been received and filed affirming the judgment of this Court, Newsweek, Inc. v. United States Postal Service, 663 F.2d 1186 (2d Cir.1981), and remanding to this Court for further proceedings consistent with the Supreme Court’s opinion.
The petitioners and intervenors in this case sought review of the Opinion and Recommended Decision of the Postal Rate Commission (Feb. 19, 1981) (First Recommended Decision) that recommended a schedule of rates and fees for postal services. Prior to certiorari being granted, while this case was sub judice in this Court, the Postal Rate Commission issued a second and a third recommended decision. See Opinion and Recommended Decision Upon Reconsideration (June 4, 1981); Opinion and Recommended Decision Upon Further Reconsideration (Sept. 17, 1981) (Third Recommended Decision). Pursuant to 39 U.S.C. § 3625(d) (1976), the Board of Governors of the United States Postal Service modified the Postal Rate Commission’s Third Recommended Decision and implemented the rates as modified. See Decision of the Governors of the United States Postal Service on Rates of Postage and Fees for Postal Services (Sept. 29, 1981). In Time, Inc. v. United States Postal Service, 710 F.2d 34 (2d Cir.1983), we denied the petition for review of the Board of Governors’ modifications. Because the Board of Governors lawfully modified the schedule of rates and fees for postal services contained in the Postal Rate Commission’s Third Recommended Decision and implemented those rates as modified, there is no longer a controversy concerning the lawfulness of the schedule of rates and fees contained in the First Recommended Decision and no further proceedings are required.